Title: To George Washington from Colonel Stephen Moylan, 2 February 1777
From: Moylan, Stephen
To: Washington, George



Dear sir
Philadelphia 2d February 1777

I had the honor to write you the 30th ulto by Colonel Harrison, and have now to acquaint your Excellency that the 20,000 Dollars which I received your warrants for, is dispersd amongst the Officers Some of whom have got the horses for their Troops, and make further demands upon me, if your Excellency will be pleasd to give me an order on the Committee of Congress for what I may have occasion, for the Completeing the Regiment, it will Save the trouble of warrants, & Spare the military chest. I have the honour to be with great respect Dear Sir Your truely affectionate H. St

Stephen Moylan

